Citation Nr: 0402415	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  02-08 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $10,559.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision by the 
Committee on Waivers and Compromises (Committee) at the of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the veteran requested a Travel Board 
hearing in his July 2002 substantive appeal.  However, he 
cancelled the hearing scheduled in May 2003.  He then failed 
to report for the hearing re-scheduled in November 2003.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  The RO established the veteran's eligibility for non-
service-connected disability pension benefits in a December 
1999 rating decision.  

2.  Correspondence at the time of the initial award, as well 
as subsequent notices, advised the veteran that pension 
benefits were based on all countable income and that he was 
responsible for immediately reporting inaccuracies or changes 
in income.  The letter also specified the total countable 
income, $1,238.00 from his spouse's earnings, used to 
determine his pension rate.  

3.  In January 2001, the veteran provided information showing 
that his spouse earned $18,415.00 in 2000.  The RO 
retroactively adjusted his pension benefits to $0.00 
effective January 2000, which resulted in an overpayment of 
benefits in the original calculated amount of $10,559.00.  

4.  There is no evidence of fraud, misrepresentation, or bad 
faith.  

5.  Recovery of the overpayment would not be against equity 
and good conscience.   
 



CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $10,559.00 have not been met.  
38 U.S.C.A. § 5302(a) and (c) (West 2002); 38 C.F.R. §§ 
1.962, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), is not applicable to 
claims for waiver of recovery of overpayments.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Thus, any discussion 
as to VCAA compliance is not required.  

Factual Background

The veteran submitted his original claim for non-service-
connected disability pension benefits in January 1999.  He 
indicated that he and his spouse had no assets or cash.  
Neither person was currently receiving any income from Social 
Security, retirement, or annuity.  The veteran reported 
receiving in 1998 wages totaling $3,255.00.  He had not 
worked since November 1998.  He reported that his spouse 
earned wages in 1998 totaling $17,050.00.  They earned 
$200.00 in interest and dividends from a joint bank account.  
For 1999, the veteran had no income from wages.  His wife's 
wages were reported as $1,238.00.  

The RO granted non-service-connected pension benefits in a 
December 1999 rating decision.  The associated letter 
notifying the veteran of the award explained that the pension 
rate depended on his income.  It noted that the income 
counted to determine his pension rate from February 1999 
consisted of $1,238.00 from earnings for his spouse.  From 
December 1999, the income counted consisted of $1,238.00 from 
earnings for his spouse.  The letter advised the veteran that 
it was his responsibility to notify the RO immediately if 
there was, among other things, a change in family income from 
sources such as earnings or Social Security benefits.  

The veteran's Improved Pension Eligibility Verification 
Report (EVR) received in January 2001 showed that the veteran 
continued to receive no income other than VA pension 
benefits.  He reported that his spouse earned wages in 2000 
in the amount of $18,415.00.  By letter dated in January 
2001, the RO advised the veteran that his current reported 
income exceeded income limits for pension benefits.  It also 
noted the amount of wages previously reported for his spouse.  
The letter asked the veteran to provide a statement from his 
spouse's employer showing the date her wages increased, her 
total wages for 2000, and her expected wages for 2001.  
Pension benefits were suspended pending receipt of this 
information.  

The veteran's January 2001 reply stated that the secretary at 
the VA office filled out the application for him and that she 
made an error in stating his wife's income by not including 
tips.  He observed that her income for 1998 was reported as 
$17,050.00 and questioned why he would report only $1,238.00 
for 1999.  The veteran stated that it would be a hardship for 
him if his pension benefits were stopped and that, if he had 
to pay any money back, he could pay only a very little per 
month.  Pay statements for the veteran's spouse showed total 
income for 2000 in the amount of $18,416.00.  In March 2001, 
the RO asked the veteran to provide verification of his 
spouse's income for 1999.  It received his response, which 
included wage records, later that month.   

In August 2001, the RO notified the veteran that his non-
service-connected pension benefits were adjusted to $0.00 
effective January 2000 based on his spouse's income of 
$18,415.00 from earnings.  It related that, because of the 
change in pension benefits, an overpayment had been created.  
The letter again advised the veteran that it was his 
responsibility to notify the RO immediately if there was, 
among other things, a change in family income from sources 
such as earnings or Social Security benefits.  VA sent the 
veteran notice of overpayment in the amount of $10,559.00.  

The RO received the veteran's claim for waiver of recovery of 
the overpayment in September 2001.  He indicated that 
repaying the debt would create a hardship.  He also again 
explained that he could not write when he applied for 
benefits and that the VA secretary who filled out the 
application for him made an error in reporting his wife's 
wages.  The veteran added that he had no idea that his wife 
could only make a certain amount of money and that he was not 
informed by VA of any income restrictions.  

With his claim for waiver, the veteran submitted Form W-2, 
Wage and Tax Statement, for his spouse for 2000, which showed 
a total income of $16,754.00.  He also provided a completed 
Financial Status Report.  He was presently receiving Social 
Security disability with a total income of $1,066.00 per 
month.  His wife continued to work, but no monthly salary 
information was provided.  Assets consisted of $430.00 cash 
in the bank, $120.00 cash on hand, and two vehicles 
(including a 2000 Ford Ranger purchased in November 2000).  
The veteran reported the following monthly expenses: $450.00 
for rent, $150.00 for food, $120.00 for utilities and heat, 
$153.00 for health insurance, $60.00 for telephone, $27.00 
for medications, $20.00 for cable, $98.00 on a Shell account, 
and $35.00 on an Amoco account.  In addition, they had a car 
payment in the amount of $337.00 per month and additional 
credit card payments totaling $65.00 per month.  He did not 
provide a monthly payment for an additional debt in the 
amount of $765.00.  

By decision issued in December 2001, the Committee denied the 
veteran's request for waiver of recovery of overpayment of 
non-service-connected disability pension benefits in the 
amount of $10,559.00.  The decision considered the Form W-2 
annual income and withholding information for 2000 to 
determine that the spouse's monthly income could be 
calculated as $1,164.00 per month.  The Committee determined 
that the household income exceeded expenses and that the 
overpayment debt could be repaid without undue hardship.  The 
veteran timely perfected an appeal of this decision.  

In March 2002, the veteran submitted additional income and 
expense information.  His wife's Form W-2 for 2001 showed a 
total income of $14,968.00.  Monthly expenses for rent, food, 
health insurance, life insurance, car payment, car insurance, 
phone, and church totaled $1,410.00.  Annual medication 
expenses totaled $523.00, or $44.00 per month.  Other 
miscellaneous expenses, including multiple credit card 
payments, totaled $345.00.  

In April 2002, the Committee sought clarification of several 
matters, including the reason for two newly-reported debts 
and whether the veteran received Social Security benefits and 
in what amount.  The veteran's April 2002 response indicated 
that the newly-reported debts were for furniture and for 
funeral expenses.  He also stated that he received $1,090.00 
per month in Social Security benefits.   

The Committee's May 2002 statement of the case recalculated 
the veteran's reported income and expenses, estimating that 
his spouse earned between $1,000.00 and $1,200.00 per month.  
It again found that the veteran's household income exceeded 
expenses such that recovery of the overpayment of non-
service-connected pension benefits would not cause undue 
hardship.  

Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. § 1.962 (2003).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the veteran and the 
Government.  In making this determination, consideration is 
given to the following elements, which are not intended to be 
all-inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  
(2) Undue Hardship.  Whether collection would deprive the 
debtor or family of basic necessities.  (3)  Defeat the 
purpose.  Whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended.  (4)  
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (5)  Changing position to 
one's detriment.  Reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, the Board finds no evidence of fraud, 
misrepresentation, or bad faith that would preclude waiver. 
Id.  The evidence does not demonstrate that the veteran 
intentionally misrepresented or omitted his spouse's 
earnings.  His statement to the effect that the initial 
report of her earnings for 1999 was a mistake is credible.  
The Board also notes that, although it is unclear when he 
began receiving Social Security benefits, the veteran 
volunteered information about the amount of his benefits in 
his September 2001 Financial Status report.  Therefore, the 
Board must determine whether recovery of the overpayment of 
non-service-connected disability pension benefits would be 
against equity and good conscience.    

First, the veteran is clearly at fault in the creation of the 
debt.  Although he contends that he did not know pension 
benefits were subject to income restrictions, the initial 
December 1999 award letter explained that pension was 
dependent on countable income and set forth the specific 
countable income findings, his spouse's wages, in determining 
his pension rate.  The letter also advised the veteran of his 
responsibility to immediately report changes or errors in 
income.  Subsequent correspondence from VA provided the same 
notice.  The veteran's apparent failure to completely read 
this VA correspondence does not absolve him of the legal 
responsibilities described therein.  

Second, the evidence of record does not demonstrate that 
collection of the overpayment debt would deprive the veteran 
and his spouse of the basic necessities of life.  Using the 
most current information, the evidence shows that the veteran 
receives $1,090.00 a month in Social Security benefits.  
According to the Committee's calculations, his spouse earns 
between $1,000.00 and $1,200.00 per month.  Assuming the 
lowest wage, the total monthly household income is 
approximately $2,100.00.  The veteran's most current expense 
information (with the addition of $120.00 for heat and 
utilities previously provided) reflects total monthly 
household expenses for basic necessities in the amount of 
$1,574.00.  Even with the addition of the remaining 
miscellaneous monthly expenses, $345.00, income still exceeds 
expenses by approximately $200.00.  Thus, the Board finds 
that the veteran has sufficient assets to enable repayment of 
the debt to VA without resulting in deprivation of basic 
necessities.  
 
Moreover, the Board finds that recovery of the overpayment 
would not nullify the objective for which benefits were 
intended.  The amount of non-service-connected disability 
pension benefits paid to a veteran is the difference between 
the actual countable annual income the maximum annual income.  
Thus, benefits are intended ensure that a veteran has a 
certain level of annual income.  In this case, the veteran 
was already in receipt of income in excess of the maximum 
level.  Therefore, recouping the funds previously paid does 
not defeat the purpose of awarding pension benefits.  In that 
same vein, the Board finds that waiving recovery and allowing 
the veteran to retain the benefits pain would result in 
unfair gain.  Finally, the Board finds no indication or 
allegation that the veteran relied on VA non-service-
connected pension benefits with consequent relinquishment of 
a valuable right or incurrence of a legal obligation.  

In conclusion, the Board finds that recovery of the 
overpayment of VA non-service-connected pension benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Therefore, waiver of recovery 
of the overpayment is denied.  

ORDER

Waiver of recovery of non-service-connected disability 
pension benefits in the original calculated amount of 
$10,559.00 is denied.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



